Citation Nr: 1002452	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  99-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened the Veteran's previously denied 
claim of entitlement to service connection for a chronic 
psychiatric disability on the basis of his submission of new 
and material evidence and denied the claim on the merits, to 
include denial of service connection for PTSD.  

In October 2002, the Veteran testified at a personal hearing 
before a Veterans Law Judge from the Board.  A copy of the 
transcript of that hearing is of record.  Thereafter, the 
case was remanded in January 2004 and July 2005 for 
evidentiary and procedural development.  In a May 2005 
letter, the Board notified the Veteran that the Veterans Law 
Judge who conducted the October 2002 hearing was no longer 
employed by the Board and informed him of his right to 
another Board hearing.  In December 2005, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

In April 2006, the case was referred to a physician 
associated with the Veterans Health Administration (VHA) for 
a review of the pertinent record, a definitive psychiatric 
diagnosis, and a nexus opinion of how the diagnosis related 
to the Veteran's period of active duty.  The requested 
opinion was rendered in April 2006 and the Veteran, via his 
representative, reviewed the opinion and thereafter, in 
July 2006, submitted a waiver of review by the agency of 
original jurisdiction, consenting to the referral of the 
appeal to the Board for immediate adjudication.  This case 
was then returned to the Board in August 2006.  

In a September 2006 decision, the Board reopened and denied 
the claim for service connection for PTSD on the merits 
following a de novo review of all the evidence, both old and 
new.  The Veteran appealed the September 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 Order, the Court granted a Joint 
Motion for Remand and vacated and remanded to the Board for 
readjudication the part of the September 2006 Board decision 
that denied service connection for PTSD.  The Board remanded 
the claim for additional development and readjudication in 
March 2008 and March 2009.  


FINDING OF FACT

The preponderance of the evidence is against finding that an 
acquired psychiatric disorder, including any PTSD, had its 
onset in service or is causally related to any incident of 
service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disability, including PTSD, 
was not incurred in or aggravated by active service, nor may 
a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in May 2004 and May 2008 (the latter of 
which was resent to a corrected address in August 2008).  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

As to the duty to assist, service treatment records are in 
the claims file, and the RO obtained the Veteran's service 
personnel records.  VA medical records, Social Security 
Administration (SSA) records pertaining to the Veteran's 
claim for Supplemental Security Income, as well as post-
service private treatment records he has identified have been 
obtained and associated with the claims file.  To the extent 
that the Veteran was able to provide identifying information, 
actions were taken to attempt to obtain evidence that would 
corroborate the Veteran's claimed stressors, including a 
request to the U.S. Army Crime Records Center.  The Veteran 
was provided VA examinations in June 1999 and May 2009, and a 
VHA medical opinion was obtained in April 2006.  During the 
course of this appeal, the Veteran testified at Board 
hearings in October 2002 and December 2005.  The Veteran has 
not indicated that he has or knows of additional evidence 
pertaining to his claim.  

Legal criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty in active service or for aggravation of a pre-
existing injury or disease in line of duty in active service, 
but no compensation shall be paid if the disability is a 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Service incurrence of certain chronic diseases, including 
psychoses, may be presumed if the disease is manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the Veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  The Board notes that 
effective October 29, 2008, VA amended its regulations 
regarding service connection for PTSD by eliminating the 
requirement for evidence corroborating the claimed in-service 
stressor in cases in which PTSD is diagnosed in service.  See 
73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 
(Mar. 31, 2009).  In this case, the evidence does not show, 
nor does the Veteran contend, that PTSD was diagnosed in 
service, and this amended provision is not for application.  

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty unless 
such injury or disease was a result of the person's own 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
was not the result of a veteran's own willful misconduct.  
38 C.F.R. § 3.301(a).  In line of duty means an injury or 
disease incurred or aggravated during military service unless 
such injury or disease was the result of a veteran's own 
willful misconduct.  38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA, unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 U.S.C.A. § 3.1(n).  

Section 105 creates a presumption of service connection for 
injuries that occur during active duty unless a preponderance 
of the evidence establishes that the injury was the result of 
the person's own willful misconduct.  See Thomas v.  
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action.   It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. § 3.1(n); Daniels v. Brown, 9 Vet. 
App. 348, 350-51 (1996).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  38 C.F.R. § 3.301(c).  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Id.  Alcohol abuse means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user.  38 C.F.R. 
§ 3.301(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

In this case, the Veteran contends that he currently suffers 
from PTSD, as a result of events during his active military 
service.  He served in the United States Army as a rocket 
artillery crewman from June 1962 to May 1964.  He was 
initially stationed stateside, but from December 1962 to May 
1964, he served in the Federal Republic of Germany.  He did 
not participate in combat against enemy forces.  His service 
personnel records show that he received a proficiency score 
of "excellent" for his military performance from June 1962 to 
December 1962.  In December 1962, he was transferred from 
duty in the United States to a duty station in Germany.  
Thereafter, for the period from December 1962 to his 
discharge under honorable conditions in May 1964, he received 
an "unsatisfactory" proficiency rating.  According to his 
personnel records, disciplinary actions under Article 15 of 
the Uniform Code of Military Justice (UCMJ) included 14 days 
restriction and extra duty for having missed a bed check in 
March 1963, 14 days restriction and extra duty plus 
forfeiture of three days pay for dereliction of duty and not 
obeying a lawful order in April 1963; 14 days restriction and 
extra duty for dereliction of duty in May 1963; and 14 days 
restriction and extra duty plus forfeiture of pay for simple 
assault on a German civilian in August 1963.  

A Record of Court Martial Conviction, DA Form 26, shows a 
Summary Court Martial, violation of Article 128, UCMJ, 
wherein the Veteran was convicted of unlawfully striking 
another serviceman in early March 1964.  The sentence 
included forfeiture of pay, reduction in rank from an E-3 to 
an E-2, and restriction to specified limits for 60 days.  In 
a March 1964 statement (DA Form 19-24), a sergeant who had 
been the Veteran's section chief for the past four month 
stated that the Veteran came in drunk many nights.  He said 
that a few of the nights he came in drunk the Veteran caused 
trouble by arguing with another man in the section about his 
race and on at least two occasions caused a near race riot by 
this behavior.  The sergeant said he had counseled the 
Veteran against coming in drunk and being drunk on duty and 
also on not conducting himself in a soldier-like manner or 
performing his job as he should.  A March 1964 "Elimination 
of Unsuitable Enlisted Personnel" memorandum recommended that 
the Veteran be discharged from service prior to the 
expiration of his three-year term for failure to conform to 
the standards and behavior pattern required of a soldier.  
"Counseling, reprimands and four Article 15's have failed to 
influence him.  [The Veteran] continues to act deliberately 
in a manner detrimental to the rest of his section and the 
Army.  His dress is sloppy, his attitude toward work is 
negative, and he holds his superiors in contempt."  

Service treatment records show the Veteran had a normal 
psychiatric evaluation on his entrance examination in June 
1962.  A treatment report dated in January 1963 shows he 
injured his right hand in a fight in December 1962 while 
stationed at Barton Barracks in the Federal Republic of 
Germany.  The September 1963 report of a psychiatric 
evaluation shows that he did not have any psychiatric 
disorder, notwithstanding his episodes of drunkenness with 
disciplinary problems and drinking problems.  At a clinic 
visit in October 1963, the Veteran complained of walking in 
his sleep and trying to go to the latrine.  He said he 
couldn't make it to the latrine and urinated on the floor.  
After examination and laboratory studies, the assessment was 
cystitis, and medication was prescribed.  

In a Unit Commander's Report for Psychiatric Examination, AE 
Form 3133, dated in November 1963, the Veteran's commanding 
officer referred him to the psychiatric clinic.  He stated he 
had taken notice of the Veteran on several occasions and 
noted him to have been in local establishments and on each 
occasion he had been drinking heavily.  He noted the Veteran 
had four Article 15s and said that every time the Veteran had 
been in trouble, invariably he had been drinking.  The 
commanding officer said the Veteran became more easily 
irritated and aroused after a few drinks, was known to drink 
heavily, and had been counseled on this subject.  

In a January 1964 psychiatric evaluation it was noted that 
the Veteran admitted to a history of excessive drinking, 
including an incident prior to service when he became drunk 
in his junior year of high school, argued with the school 
principal, quit high school, and thereafter immediately 
enlisted into the Army.  During the evaluation, the Veteran 
related in a logical and coherent manner, manifesting no 
signs of psychiatric illness.  On a medical history 
questionnaire in February 1994, the Veteran said he drank 
excessively when he could.  He said he had been a sleep 
walker, tended to worry a great deal, and described himself 
as being nervous.  Psychiatric evaluation was normal at that 
time.  On separation examination in May 1964, he was deemed 
to be psychiatrically normal and on his medical history 
questionnaire denied having nervous trouble, a drinking 
habit, or depression.  At the February and May 1964 
examinations, the examiners noted a scar on the right ear.  

Post-service VA, private, and SSA medical records dated from 
1971 to 2009 reflect that the Veteran was treated for 
numerous mental disorders, including chronic alcoholism, 
substance abuse, adjustment disorder, bipolar disorder, major 
depression, PTSD, and depression, with a mixed personality 
disorder with anti-social, schizotypal, and paranoid 
features.  

VA hospital records show the Veteran was hospitalized in 
May 1971 with the complaint of three convulsive seizures 
since 1957, and at the time of hospitalization reported he 
sustained a head injury in 1955 or 1956 when he was hit on 
the head with a beer bottle.  He said there had been no loss 
of consciousness, but there had been a lot of bleeding.  He 
also said that head X-rays were taken at that time, and no 
fracture was found.  He gave a history of social drinking 
only.  In May 1971, the diagnosis was post-traumatic 
seizures.  In addition, the Veteran was hospitalized from 
December 1971 to January 1972 with complaints of additional 
convulsive seizures.  He at that time stated that he had been 
hit by a beer bottle in 1955 or 1956 with temporary loss of 
consciousness.  At that time he reported drinking a fifth of 
alcohol a day.

In March 1972, the Veteran presented at a VA hospital for 
drinking and feeling nervous.  He said he started drinking at 
age 16 and drank daily with a history of convulsions and 
black out spells.  He had a memory deficit for subtracting 
and repeating seven digits.  He said he had been arrested for 
alcoholism and said his personality changed when drunk, 
getting into fist fights.  He also said he had been a boxer 
for 10 years and was knocked out last year.  The Veteran was 
admitted and remained hospitalized until September 1972.  In 
the hospital discharge summary, he was noted to have a 
history a recent arrest associated with fighting while drunk.  
He was also noted to have a history of having been 
hospitalized previously for evaluation of seizures and since 
then an increase in seizure frequency, which the physician 
said, was apparently brought about by drinking and the 
improper use of medications.  The final diagnosis at 
discharge in September 1972 was alcoholism, habitual 
excessive drinking.  

The record includes a March 1978 Calhoun Community Action 
Agency letter of termination, which refers to unruly 
behavior, assaulting a co-worker without provocation, and 
drinking at work.  In May 1978 letters to the Calhoun County 
Department of Social Services, the Chief, Medical 
Administration Service, at the Battle Creek VA Hospital said 
the Veteran had been seen in early May 1978 and said he had 
felt a seizure coming on the prior day an on one pervious 
occasion recently.  He said he had taken Dilantin, and the 
seizures were avoided.  The letter related that the Veteran 
was noted to be a very tense anxious individual due to a 
variety of personal circumstances.  He was noted to be 
suffering from a severe anxiety reaction, the duration of 
which was unpredictable.  

At a psychological evaluation in July 1991 in conjunction 
with an application for SSA benefits, the Veteran said his 
parents divorced and their marriage was not at all good.  He 
denied ever being abused as a child and described his 
childhood as being about average.  He reported having been 
shot in the face twice.  He said the bullet grazed his skull 
around his eyes and this occurred in 1976, and he said that 
at the time he was shot he was being pistol whipped.  He said 
he was an alcoholic, had used drugs in the past and had been 
in jail many times either for drunk driving or assaulting 
someone.  He said his most recent arrest had been in 
June 1990 for attempted murder.  The Veteran said he got into 
fistfights about every year or so.  He said last year he 
spent seven months in jail for fighting.  He reported he got 
out of jail and stabbed a man who was a street person like 
himself and no report was filed with the police.  After 
examination, the Axis I diagnosis was alcohol dependence; the 
psychologist said there was no diagnosis or condition on 
Axis II.  

VA hospital records show the Veteran admitted himself to the 
Battle Creek VA Hospital substance abuse treatment unit in 
March 1992.  After admission he was transferred to the 
medical unit for evaluation of pneumonia, which seemed 
resistant to treatment.  He was transferred to the Ann Arbor 
VA Medical Center where he was hospitalized until April 1992.  
The final Axis I diagnosis was polysubstane dependence, 
cocaine and alcohol.  

At an August 1992 psychological evaluation by S. A. L., 
Ph.D., in conjunction with his SSA claim, the Veteran 
described his childhood as "difficult and rough" but had 
difficulty relating specific incidents.  He did report he and 
his family were subject to a great deal of racial 
discrimination and he said he hated all white people for what 
they did.  The Veteran admitted to a long history of alcohol 
and drug use and said he was a binge drinker and not really 
an alcoholic.  He said he had recently used cocaine stating 
he used it when his physical pain became too severe.  The 
Veteran stated that he had stabbed a man last year after he 
had been attacked.  He said he had been in jail for that but 
it never went to trial.  He also reported being in jail 
numerous times for drunk and disorderly conduct and for other 
matters including three cases of attempted murder, which he 
said were reduced to assault.  He pointed to scars on the 
frontal area of his skull describing having been in numerous 
fights.  After interview and psychological testing, the 
impression for Axis I was adjustment disorder with mixed 
emotional features, cocaine abuse, and alcohol dependence in 
partial remission.  The psychologist noted that the Veteran 
was attempting to appear worse off than he actually was.  The 
impression for Axis II was personality disorder not otherwise 
specified with anti-social features.  

In an SSA decision dated in January 1993, the Veteran was 
awarded SSI benefits.  It was found that the medical evidence 
established that the Veteran had severe personality disorder 
and substance abuse impairments.  It was specified that 
payment of benefits must be made to a representative that 
payment of benefits would not be made if the Veteran failed 
to undergo appropriate and available treatment for his 
alcoholism/drug addiction.  

In a VA outpatient psychology note dated in March 1993, it 
was noted that the Veteran discussed traumatic events from 
childhood and how it had affected his ability to trust and to 
enjoy life.  In April 1993, the Veteran complained of 
insomnia, headaches, and bad dreams of childhood abuse.  The 
assessment was substance abuse/dysthymic disorder.  
Medication was prescribed.  In May 1993, the Veteran reported 
no change in sleep pattern, and the assessment was 
PTSD/substance abuse.  

The Veteran underwent voluntary VA hospitalization during 
February 1994 after allegedly threatening a community mental 
health worker.  At a psychosocial assessment during 
hospitalization, the Veteran stated he needed treatment for 
non-combat related PTSD symptoms.  He stated he had 
flashbacks of people getting killed in about 1964 when he was 
in the middle of a "drug war in Detroit."  He also said he 
was discriminated against in basic training in service and 
had flashbacks about those incidents.  In addition, he stated 
that when he entered a base he heard someone mention "we are 
going to hang us a nigger tonight" and he was the only black 
person there.  The Veteran said he was involved in fighting 
every day in service.  He reported he had suffered alcohol 
seizures from alcohol withdrawal.  He said he had been 
knocked unconscious may times and had been fighting all of 
his life.  He said he had been hit on the head with lots of 
things, including bricks, pistols, cue sticks, crow bars and 
iron pipes.  He said he had also slipped and fallen on the 
ice and been knocked unconscious.  He said he started to 
experience blackouts in service beginning about 1962, up to 
the present.  The Veteran stated he started using drugs in 
the first or second grade and started "messing around with 
morphine" at that time.  He said he had used heroin, 
cocaine, cough syrup, very little LSD (sunshine), and PCP, 
maybe one time.  He said he stopped taking drugs when he came 
down with pneumonia.  He stated he started drinking at seven 
or eight years of age and stopped drinking in March 1992 when 
he contracted pneumonia, but the blackouts continued.  

At a psychological assessment on the same date in 
February 1994, the examiner described the Veteran as a formal 
voluntary admission who wanted treatment for PTSD symptoms.  
After examination, the diagnostic impression was dysthymic 
disorder in a borderline personality, rule out antisocial 
personality disorder.  The examiner recommended transfer to 
an open ward, which was approved by the transfer committee, 
but refused by the Veteran.  In the hospital summary, the 
final Axis I diagnoses were adjustment disorder with mixed 
disturbance of emotions and conduct and history of anxiety 
disorder.  The Axis II diagnosis was anti-social personality 
disorder.  

In a VA outpatient mental health psychosocial 
history/assessment dated in March 1994, the presenting 
problems were listed as anger control, stress management, 
stealing necessities because of inadequate funds, and robbed 
of dignity.  It was noted the Veteran had previously been on 
the substance abuse unit and this was the first time he was 
seen by the psych unit.  As to family history, the Veteran 
reported that his parents did not love each other and got 
back at each other by playing black versus white.  The 
Veteran said that one time he was going to kill them.  The 
Veteran said he had had many misdemeanors for shoplifting and 
being drunk and disorderly and has spent six months in jail 
for a stabbing.  He said he had no felonies or imprisonment 
because he knew how to keep contacts.  The Veteran said he 
was burned out on trying to get a job, was frustrated with 
social services, and had a river of anger that covered deeper 
issues.  In an outpatient mental health treatment plan dated 
in April 1994, the Axis I diagnosis was reported as 
adjustment disorder with mixed emotional features, and the 
plan was to work on anger management and enroll the Veteran 
in a money management group.  

Records from Oaklawn Hospital show the Veteran was 
hospitalized there in October 1994.  He complained of having 
depression, suicidal and homicidal "tendencies", 
polysubstance abuse, and not being able to get into the VA 
hospital.  In the report of the history and physical 
examination at the time of admission, the Veteran gave a 
history of skull fracture, finger fractures, rib fractures, 
nose fracture, jaw fracture, and maxilla fracture, mostly 
from fights.  He reported he drank alcohol and used 
recreational drugs including heroin, cocaine/rock, and 
marijuana with a history of using LSD and speed.  After six 
days, the Veteran was transferred to the VA Hospital in 
Battle Creek.  The discharge diagnoses from Oaklawn for Axis 
I were poly-substance abuse and adjustment reaction to adult 
life with disturbance of mood in partial remission.  The Axis 
II diagnosis was antisocial personality disorder.  

Records from the Battle Creek VA Hospital show that in 
October 1994,when the Veteran was admitted on transfer from 
Oaklawn, he complained of severe depression and poly-
substance abuse reporting he had smoked cocaine and crack and 
had used heroin in October.  He remained hospitalized until 
November 1994.  The Axis I diagnoses were (a) adjustment 
disorder with anxious mood and (b) heroin, cocaine and 
alcohol abuse, continuous.  The Axis II diagnosis was 
antisocial personality disorder.  

At a January  1995 VA neurology consultation for evaluation 
of a history of migraines, the Veteran claimed he had had a 
headache every day, lasting for more that four hours a day, 
for the past 20 to 25 years.  He said it was relieved by 
Fiorinal, but he felt that was due to urban stress 
environment.  After examination, the impression was tension 
headache, anxiety disorder, possible PTSD with depression.  
The neurologist suggested referral to the PTSD clinic.  On 
the consultation sheet, the neurologist said the Veteran had 
symptoms of flashbacks, anxiety and tension headaches and 
claimed he had an "urban-related PTSD."  When the Veteran 
saw a social worker in February 1995, he reported his primary 
trauma was being racially threatened in Germany and stated 
his PTSD was from "the streets." 

Office records from a private psychiatrist, F.W., M.D., show 
he first saw the Veteran in February 1995, on referral from 
his family physician, K.A.L., M.D.  The Veteran said he was 
stressed, and he claimed concentration problems saying he 
could not enjoy anything and had nightmares and problems 
sleeping.  He said he flashbacks of gruesome things happening 
in the past 30 years, including homicides and mutilations.  
He claimed he witnessed racial prejudice flashing back on 
him.  He said he talked to himself and thought he might be 
hearing voices and also said he had a short temper, felt "on 
the edge," and might snap and do something drastic.  He gave 
a history of fighting, stabbing, and shooting.  Dr. W. noted 
the Veteran had a history of alcohol and occasional crack 
cocaine.  He also noted the Veteran was on SSI for drug 
addiction.  He indicated that a new law said the Veteran must 
be in treatment and payment would be discontinued in three 
years.  Mental status examination was essentially normal.  
Dr. W. said the Veteran may be mildly depressed.  The 
impression was intermittent explosive depression.  Klonopin 
was prescribed.  In an office note dated in March 1995, the 
reported impression was intermittent explosive PTSD.  
Klonopin was continued.  

Records from Dr. W. and VA outpatient records refer to the 
Veteran having been in jail from May 1995 to July 1995.  

VA hospital records pertaining to hospitalization from 
September 1995 to October 1995 show the Veteran was admitted 
for making a pipe bomb to blow up the local welfare office.  
It was noted the Veteran had a history of alcohol abuse and 
had been diagnosed as having alcohol abuse and opioid abuse 
during a previous VA hospitalization in 1994.  The Veteran 
reported being in jail recently for possession of drugs, but 
said he had not abused drugs or used alcohol since getting 
out of jail.  He reported hearing voices of unseen persons 
and feeling the whole world was against him.  He said that in 
1962 he heard someone say they were going to hang him and 
that he has known that "whites" were against him since that 
time.  He said that when he saw a white person coming toward 
him, he felt he would be killed, so he wanted to kill that 
person.  The Veteran reported he had headaches all day, every 
day, and gave a history of a fractured skull and mandible.  
In the report of an October 1995 CT (computed tomography) 
study of the head, the radiologist's impression was normal 
non-contrast enhanced CT of the brain.   

In the discharge summary, it was noted that the Veteran 
admitted to making a pipe bomb but said he had changed his 
mind and dismantled the bomb and threw it away.  He admitted 
to being an alcoholic.  He said he had not used cocaine in 
five years but said he relapsed in October 1994.  The Veteran 
did not exhibit psychotic symptoms during the current 
hospitalization.  It was noted he was put on Tegretol because 
of explosive behavior.  The writer described incidents of 
confrontational and threatening behavior by the Veteran 
during the hospitalization and commented it was felt the 
Veteran wanted his stress and anger documented so that he 
might get further compensation from the government on PTSD 
issues.  The final Axis I diagnosis was adjustment disorder 
with disturbance of conduct and behavior, and the Axis II 
diagnosis was antisocial personality disorder.  

In January 1996, Dr. W. noted the Veteran had been caught at 
a store walking around with a Walkman on his head and 
shoestrings.  The Veteran claimed Tegretol resulted in him 
"running drunk" and he had stopped Tegretol.  In a 
January 1996 letter to an attorney, Dr. W. said the Veteran 
had been under his psychiatric care since February 1995 and 
gave a history of having been treated at VA for many years 
with diagnoses ranging from adjustment disorder to 
polysubstance abuse.  Dr. W. said his clinical findings had 
been more consistent with PTSD with depression and anxiety.  
Dr. W. went on to say that in October 1995 the Veteran became 
depressed, was admitted to the VA hospital and in the course 
of his treatment was prescribed Tegretol and was discharged 
on that medication.  Dr. W. said the Veteran developed a 
severe adverse reaction to Tegretol feeling "drunk, atoxic, 
and delirious."  Dr. W. said that apparently during the 
delirious state the Veteran found himself in the store where 
he shoplifted.  Dr. W. said the record should show the 
Veteran's behavior was erratic at that time.  Dr. W. said the 
crime resulted from the Veteran's clinical condition due to 
the drug and he should not be held responsible in that 
instance.  

Dr. W.'s office notes show that in March 1996 the Veteran 
said he had asked VFW to handle his service-connected 
disability.  He said he wanted to "flashback" on when "2 
white guys were shot" - "almost like a turn-off."  In 
April 1996, it was noted the Veteran was pushing service-
connected disability.  He referred to having been on 
permanent KP the permanent guard duty in Ausbach, Germany.  
In May 1996, Dr. W. noted the Veteran said he was dealing 
with AMVETS for service-connected disability and was claiming 
PTSD.  The Veteran said VA was still pushing "substance 
abuse" issue.  The Veteran reported that he was at Barton 
Barracks in Ausbach Germany in 1963.  He said that in the EM 
club on base the sergeant of the guard shot two white guards.  
The Veteran said the whites in the club threatened to "hang 
a nigger tonight."  The Veteran said he was fighting the 
whites in the bar.  He said the sergeant of the guard was 
called and on arrival the whites started calling the sergeant 
of the guard the same names and he shot two of the whites.  
The Veteran said he was put on permanent KP and the sergeant 
of the guard was transferred out.  The Veteran said he 
"can't get rid of it" and it made him not trust whites and 
caused him to be prejudiced.  He said a white lieutenant 
taunted him, calling him boy and making him salute for 30 
minutes.  

The Veteran underwent VA hospitalization for a week in 
April 1996 with a chief complaint of severe depression and 
chronic bronchitis.  He said that if he stayed outside one 
more night he would kill himself.  The final Axis I diagnosis 
was adjustment disorder with disturbance of conduct.  The 
Axis II diagnosis was antisocial personality disorder.  

In a July 1996 letter to SSA, Dr. W. said the Veteran had 
been under his care during the last 18 months and that he had 
followed the Veteran closely as an outpatient and had 
received copies of all of his inpatient reports from the VAMC 
in Battle Creek.  Dr. W. said that although the Veteran was 
initially determined to be disabled due to a substance abuse 
disorder (alcohol and cocaine), his review of the Veteran's 
history coupled with his own findings revealed that he was 
suffering from a long-standing PTSD from trauma sustained in 
service.  He said that veterans with PTSD generally manifest 
three distinct common psychiatric disorders:  (1) clinical 
depression; (2) anxiety states; and (3) polysubstance abuse.  
He said that at one time the Veteran exhibited all three 
conditions, but during the past 18 months, during which time 
he had monitored his urinalysis for illicit drugs, the drug 
screens had been negative.  Dr. W. said that clinically the 
Veteran continued to be impaired by depression and anxiety, 
but his substance abuse problem had been under control for 
more than one year.  

In August 1996, the Veteran was transferred to the Battle 
Creek VA hospital from a private hospital after he took an 
overdose of prescribed medication.  He said he was not trying 
to kill himself but took the medication because of arthritic 
pain.  The Veteran remained hospitalized for 8 days; the Axis 
I diagnosis was adjustment disorder with mixed emotional 
features, and the Axis II diagnosis was antisocial 
personality disorder.  

When the Veteran saw Dr. W. in October 1996, he continued to 
complain of racial PTSD symptoms.  In a note dated in 
November 1996, Dr. W. commented that the Veteran's service 
folder showed a court martial in 1964 for shoving someone in 
the chest.  

The Veteran was seen as a walk-in a VA mental health clinic 
in January 1997.  The Veteran was seeking hospital admission 
and reported to the psychologist that he was experiencing 
increased mood swings, increased restlessness, and a 
decreased need for sleep.  He said he felt he was about to go 
"into the deep" and might do harm to himself or others.  
The Veteran reported flashbacks, dreams, and voices of 
experience in service and difficulty with authority.  The 
psychologist said the Veteran's major difficulty appeared to 
be with life situation and other environmental factors.  He 
said a short inpatient stay would not be inappropriate to 
remove his from living situation and to assess more fully.  
Later that day, the Veteran presented to a VA emergency room 
seeking admission and said he had been told by a psychiatrist 
to come to admissions.  He could not name the psychiatrist, 
proceeded to scream at the examiner, grabbed his chart and 
tore the binding.  The diagnostic impression was antisocial 
personality disorder.  

At a Board hearing in June 1997, the Veteran testified that 
he graduated from high school before he entered service and 
said he got along well with his fellow students and the 
school staff.  He testified that he had no problems at all 
with his family and no trouble with authority figures such as 
police or anyone else prior to service.  He testified that he 
had no problems in service until he went to his permanent 
duty station in Germany.  The Veteran testified he had 
problems with fighting in service.  He said he went to the EM 
club and a fight started in which two white men were shot.  
The Veteran testified the he was unofficially placed on 
permanent KP and guard duty.  He testified that the sergeant 
of the guard reached for his 45 and that he, the Veteran, 
also grabbed for it.  The Veteran testified that it had never 
been determined who shot the two white soldiers, he was never 
charged with anything but that the sergeant of the guard took 
the fall for it and was transferred to another unit.  The 
Veteran testified that after that he was restricted to his 
room and was allowed to go to his duty station but was 
allowed no passes and was not allowed to see a medic or 
anything of that nature.  The Veteran testified that after 
this he distanced himself from everyone and that after 
service discharge he had nightmares about this situation and 
avoided contact with family and past friends.  

At the hearing, the Veteran testified that he did not start 
drinking until he was in service and that after service he 
immediately started to abuse alcohol and drugs.  He testified 
that about four years after service he had an alcoholic 
blackout seizure while he was in school in Chicago in about 
1968.  He testified that after that he moved to Michigan.  He 
recalled that he "had a couple run-ins" and did not really 
remember what happened except he got hit in the head and had 
to go to Henry Ford Hospital.  He testified that he did not 
get in trouble with law enforcement until the 1970s.  The 
Veteran testified that he was drinking as a way to cope with 
his nervousness, but that he was only treated for alcohol and 
was it took him 20 years to get to a psych unit.  He 
testified that he started having psychological problems in 
service and those problems had continued ever since and his 
drinking was so that he could cope with his nerves.  The 
Veteran testified that he had different diagnoses but that he 
thought his diagnosis was PTSD with manic-depression and 
anxiety.  

At a visit to Dr. W. in June 1997, the Veteran talked of Klan 
meetings in the barracks in service in 1962, 1963, and 1964.  

In a September 1997 psychiatric evaluation from Summit Pointe 
it was noted that the Veteran reported he was currently 
receiving SSI for PTSD.  He said his psychiatrist had moved 
his practice and he needed to see someone else for 
psychiatric treatment.  The Veteran indicated he had a 
history of mental problems dating back to 1962 when he was in 
the army and discriminated against because of his race.  He 
said he received a lot of verbally abusive comments in basic 
training and when he was transferred to Germany.  He said 
that one time he got into a brawl with approximately 11 
Caucasian soldiers who allegedly wanted to assault him.  He 
said some of the Caucasian soldiers got shot.  He said he was 
never charged with any crime but instead he alleged that he 
was placed on continued kitchen police and permanent guard 
duty.  He alleged that since 1962 he had been having 
flashbacks constantly relating to the problems of 
discrimination he had to endure in service.  

In the Summit Pointe evaluation it was noted the Veteran gave 
a long history of problems with the law including shooting 
people and fights with knives.  He had a history of having 
been in jail for various offenses and had a long history of 
illicit substance abuse including morphine, heroin, crack, 
cocaine, and alcohol.  He said he used to drink about one-
half gallon of alcohol per day from 1963 to 1992.  He said he 
had had black out spells and seizures.  He reported that he 
stopped drinking alcohol in 1992 and stopped using drugs in 
1972.  The Veteran said he had been treated for various 
psychiatric medications for the last 25 years and had been 
treated for mood swings since 1962.  The Veteran said he had 
been treated for severe depression and PTSD.  He said that 
currently he was feeling more depressed and hyperactive and 
admitted he was having some auditory and visual 
hallucinations and paranoid delusions.  After examination, 
the Axis I diagnosis was:  major depression, severe, with 
psychotic features; PTSD; and history of polysubstance abuse 
and alcohol abuse.  There was no Axis II diagnosis.  The 
Veteran was continued on Klonopin and was started on Paxil 
and Zyprexa.  A comprehensive individual plan of service was 
prepared in October 1997.  

Records from Dr. W.'s practice show that in September 1997 
the Veteran first saw J.F.McC., D.O., who noted that the 
Veteran had been working with Dr. W. for two and a half years 
for PTSD related to service in Germany.  The Veteran said 
that the Army was segregated, two white guys were shot, and 
he was placed on permanent KP and guard duty.  The Veteran 
said he had flashbacks and panic attacks.  In December 1997, 
Dr. McC. noted that he had been seeing the Veteran in the 
three months since Dr. W. had left the practice in 
September 1997.  Dr. McC. said he had reviewed Dr. W.'s notes 
and the historical information provided by the Veteran.  The 
physician said that of interest were major depression, 
intermittent explosive disorder, and PTSD.  He said the 
Veteran also reported he had had recurrent behavioral 
disturbances involving shoplifting (kleptomania), temper 
tantrums (intermittent explosive disorder), and in the past 
bouts of drinking and drug abuse (in remission for five 
years) and that these symptoms generally worsened in the 
fall.  

An August 1998 VA psychology note shows the Veteran reported 
he was receiving SSI for PTSD related to events that occurred 
in service.  He reported he had been treated at Summit Pointe 
for the past year and had also been seeing Dr. McC. at the 
Psychiatric Medical Center.  He said his current problems 
included intrusive memories of trauma.  The examiner noted 
that in 1962 to 1963 while stationed in Germany the Veteran 
reportedly was the victim of racist threats, harassment, 
assault, and discrimination and since then had been 
hypersensitive to racism and often reacted violently to what 
he perceived as racist.  After mental status examination, the 
diagnostic impression for Axis I was PTSD and major 
depression with psychotic features, by history.  The 
diagnostic impression for Axis II was antisocial personality 
disorder, by history.  

Records from Summit Pointe show that in August 1998 the 
Veteran was seen for follow-up of his bipolar illness and 
PTSD.  He said he had had gone to Dr. McC. who had prescribed 
Klonopin and Wellbutrin.  The Summit Pointe physician said he 
discussed with the Veteran the need to have just one 
physician prescribing his psychotropic medications.  The 
impression was bipolar illness, hypomanic, PTSD, and history 
of polysubstance abuse.  The examiner noted that based on 
bloodworm, the Veteran had not been compliant with 
medications since he first met him.  On a hand-written 
addition to a treatment record dated in January 1999, it was 
noted that the Veteran was discontinuing service and would 
follow up with Dr. McC.  

In a letter dated in June 1999, K.A.L., M.D., an internist, 
stated that the Veteran was presently being treated for bi-
polar depression and PTSD.  He also said the Veteran had had 
a previous history of head injury, and he listed numerous 
medical problems.  In a letter dated in June 1999, Dr. McC. 
listed diagnoses for the Veteran stating the Axis I diagnoses 
were bipolar depressed moderate, intermittent explosion 
disorder, and PTSD.  He said there was no diagnosis for Axis 
II.  

At a June 1999 VA mental disorders examination, the Veteran 
said he had flashbacks of things that went on in service.  He 
stated that at one point white guys were going to jump him 
and kill him.  He said that someone called the captain of the 
guards and two of the guys got shot, but not killed.  He said 
that one lieutenant called him into the office and had him 
salute him and this lieutenant repeatedly called him "Nigger 
boy."  The Veteran said another guy always said "Nigger" 
rather than negative or positive things.  The Veteran said 
there was no one to whom he could report what was going on 
and that there was a black officer who called him [redacted]
because he was in so many fights.  In the July 1999 addendum, 
it was noted that the Veteran stated that while in Germany he 
sustained a head/facial injury as a result of a fist fight 
and had stitches on his lip.  He said that he could not 
remember any referral to mental health professionals in 
service.  He admitted to drinking while in service and said 
he had seven Article 15s, but no time in the stockade.  

He said that post-service he was abstinent of alcohol for 
several years, but had been confined to county jails 10 to 12 
times for various offenses.  He brought with him the 
June 1999 letter from his private physician Dr. L., who noted 
he had a previous head injury.  The Veteran elaborated that 
in December 1975 he had been hit in the head with a cue stick 
and went to the emergency room at a private hospital where he 
received stitches.  He said X-rays revealed a fractured skull 
and stated he was not hospitalized after this finding.  

At the June 1999 examination, the Veteran complained of 
flashbacks, nightmares and inability to sleep because of 
talking to himself and hearing voices of people doing these 
things he described happened in service.  He said that it had 
been going on since he had been out of service.  The Veteran 
made no complaints of anxiety or depression but dwelled upon 
"discrimination" and the service.  On examination, the 
physician said there was no unusual behavior indicative of 
excessive anxiety nor was there an indication of depression.  
After examination, the physician said that although the 
Veteran complained of racial discrimination while in service, 
which he felt led to PTSD, his complaints did not reach the 
level to qualify for PTSD.  The physician further said that 
he could not obtain from the Veteran sufficient subjective 
complaints nor did he make objective observations that would 
allow him to arrive at a diagnostic conclusion of major 
depression, as had been reported by one examiner.  He said 
the diagnosis he was able to establish was that of antisocial 
personality.  

In a letter dated in October 1999, Dr. L. stated that the 
Veteran was presently being treated for PTSD.  He said the 
Veteran suffered his initial traumatic event while in service 
and based in Germany.  Dr. L. said the Veteran stated that 
upon arrival in Germany he was first greeted by white 
soldiers who told him they were going to "hang themselves a 
nigger tonight."  He said these threats were recurring until 
1963 when a racial riot occurred and two white soldiers were 
shot by the sergeant of the guard.  The Veteran said he was 
restricted to his room, placed on permanent KP and guard 
duty.  He said he was never allowed a pass to go downtown and 
was under military guard to even go to the latrine.  Dr. L. 
said the Veteran had persistent recollections of this 
traumatic event on a daily basis that had substantially 
caused him great personal stress and harm.  Dr. L. said the 
Veteran had had recurrent and distressing recollections of 
this on a daily basis, recurring distressing dreams, 
persistently tried to avoid activities or contact with anyone 
who might be prejudiced and trigger a recollection of this 
distressing event, had ongoing problems concentrating, and 
had outbursts of anger.  He said this problem had persisted 
since the initial insult while in service.  Dr. L. said 
because of the chronic and ongoing nature of this problem, he 
believed that the Veteran clearly met all criteria of being a 
victim of PTSD.  

In a statement dated in December 1999, a friend of the 
Veteran reported that he had known the Veteran since the late 
1950s.  He said that in high school the Veteran was happy and 
friendly, participated in sports and social activities and 
did not smoke, drink, or use drugs.  The friend said that 
when he met the Veteran again in the 1980s, he had changed a 
lot and would become angry and very upset when he talked 
about duty in Germany while in service.  He talked about fist 
fights, race riots, two GIs being shot, permanent KP and a 
lot of racism in the Army.  He also said the Veteran told him 
he currently had problems sleeping because of dreams of the 
past and talked a lot about hearing voices, depression, 
stress, anxiety and flashbacks about the past.   

In a progress note dated in June 2000, the VA psychologist 
who prepared the August 1998 psychology note stated he had 
been seeing the Veteran in psychotherapy approximately once a 
month since August 1998.  (Those progress notes are in the 
claims file).  The psychologist related the Veteran continued 
to have intrusive memories of trauma.  The psychologist said 
that in 1962-1963 while stationed in Germany in the Army, the 
Veteran reportedly was the victim of racist threats, assault, 
and discrimination and since then had been hypersensitive to 
racism and had often reacted violently to things he perceived 
as racist.  He said the Veteran became excessively 
preoccupied by news reports of any incident that had a racial 
component and frequently reported that he felt white tenants 
of his apartment complex were racist.  He said the Veteran 
continued to feel anxious, hypervigilant and depressed.  His 
sleep was disturbed, he had nightmares and was socially 
avoidant.  The psychologist said the diagnosis was PTSD, 
chronic, and alcohol dependence, in remission.  

In an August 2000 letter to Dr. McC., the Veteran said that 
since October 1999 he was to write a letter in support of his 
service connection claim to VA, which he had not done.  The 
Veteran said he was being kept in bondage and the physician's 
lying had put a yoke around his neck.  He told the physician 
his letter would have been helpful, but because he was a 
coward by not helping him, it would be his downfall.  He said 
the physician was nothing but the devil.  He said that if the 
physician had a problem with the letter, they would talk on a 
specific date if he could face a black person who was not 
afraid of him or his beliefs.  

In a letter dated later in August 2000, Dr. McC., who signed 
the letter identifying himself as a board-certified 
psychiatrist, outlined the reasons for a diagnosis of PTSD 
for the Veteran.  As to exposure to a traumatic event, he 
said that the Veteran was in Ansbach Germany from 
December 1962 to May 1964.  His life was threatened daily by 
white soldiers ("we're going to hang us a nigger tonight", 
"Salute me nigger boy", etc.).  He further said that a race 
riot broke out on base in 1963, two white soldiers were shot 
by the sergeant of the guard, who was a black soldier.  The 
sergeant was transferred out of the unit, and the Veteran was 
placed on permanent KP and Guard duty restricted to his room.  
He was escorted to the restroom and never given a class "A" 
pass to town.  He said the Veteran was blamed for the race 
riot and, by some, for the injuries to the white soldiers.  
As to the Veteran's response to the trauma, Dr. McC. said the 
Veteran feared for his life daily, and there wasn't anyone he 
could go to for help or who would help him (squad leader, 
platoon leader, company commander, etc.).  In his August 2000 
letter, Dr. McC. also presented his evaluation of how the 
Veteran met the remaining criteria for PTSD.  

VA outpatient records dated from August 2000 to 
September 2002 show the Veteran continued with outpatient 
psychotherapy from the same clinical psychologist who 
continued the diagnosis of PTSD.  At a visit in August 2000, 
the Veteran stated he had been preoccupied with getting 
information in support of his claim for service connection 
for PTSD.  He reported frustration at not being able to get 
military records to substantiate his claim of in-service 
stressor.  In April 2001, the Veteran discussed his 
frustration that he could not find verification of the 
"riot" that occurred in service and was thinking of seeing 
a hypnotist to help him remember details.  In July 2001, he 
reported he had hired a private investigator to try to get 
verification of some racial incidents that occurred when he 
was in the Army in Germany.  

At a November 2002 visit to a VA psychiatrist, the Veteran 
said he had been doing well without medication since 
January 2002, but he was now requesting that he be put back 
on Klonopin and Paxil.  The psychiatrist noted the Veteran 
gave a history of suffering PTSD since "racial riot" while 
stationed in Germany in 1962, in which he got shot.  He said 
that since then he suffered nightmares, isolation, distrust 
and avoiding people, never married, and lived alone.  The 
psychiatrist observed that the Veteran was somewhat tense at 
first, but was able to calm down and offer the above 
information.  The psychiatrist's assessment was that with his 
history of PTSD and present problems, the Veteran certainly 
would benefit from his old medications.  Klonopin, Trazodone, 
and Wellbutrin were prescribed.  

Subsequent VA outpatient records show continuing 
psychotherapy with the VA psychologist and medication 
adjustments by the VA psychiatrist.  At several psychotherapy 
visits, the Veteran discussed his discrimination lawsuit 
against the housing commission concerning eviction from his 
apartment.  In February 2004, the psychologist noted that the 
Veteran was also preoccupied with pursing his claim for VA 
disability.  In March 2005, the Veteran discussed memories of 
harassment and assault in the military.  

In May 2004, VA contacted the Director of US Army Crime 
Records Center, requesting confirmation of a 1963 race riot 
the enlisted men's club, Barton Barracks, Ansbach, Germany, 
wherein the sergeant of the guard and the Veteran where n a 
crowd of "white" soldiers were threatening harm to them, 
resulting in the sergeant of the guard shooting two white 
soldiers.  The two soldiers were hospitalized, and 
transferred to other units, as was the sergeant of the guard.  
In a July 2004 response, it was indicated that no record was 
found based on the information provided.

When the Veteran saw a VA psychiatrist in April 2005, the 
psychiatrist noted that the Veteran alleged harassment while 
in the military but stated that the matter remained in 
investigation.  He stated he was plagued by recurrent dreams 
of murder and violence.  He mentioned his upbringing was 
strict, his father was a boxer, and he, himself, was a boxer 
who had several head injuries.  After mental status 
examination, the Axis I diagnoses were:  affective disorder; 
PTSD from history; and substance abuse in remission.  The 
diagnosis for Axis II was deferred.  The psychiatrist 
recommended medication modifications.  The Veteran continued 
to see the psychologist for psychotherapy, and in June 2005 
it was noted that the Veteran discussed his ongoing attempts 
to find information about his trauma in the military in 
Germany.  

In his October 2002 and December 2005 hearing testimony, and 
in various written accounts presented in support of his 
claim, the Veteran alleged that he was exposed to the 
following stressors during his period of active service:  (1) 
While stationed in the Federal Republic of Germany in 
December 1962, the Veteran was subjected to racial taunting 
by two white members of his unit, who called him racial slurs 
and threatened to lynch him.  The Veteran stated that he had 
no problems with alcohol prior to service, but that the 
racial abuse he endured in service caused him to start 
drinking heavily.  (2) The Veteran referred to a witness 
named H. M. who served with him in his unit and witnessed the 
Veteran being subjected to abuse on account of his race.  
According to the Veteran, Mr. M. also had a German girlfriend 
who was killed when she got decapitated in an accident.  The 
Veteran did not indicate that he actually witnessed this 
incident.  The Veteran stated that he maintained contact with 
Mr. M., but that the witness now suffers from Alzheimer's 
disease.  (3) The Veteran stated that he knew a cook named 
"[redacted]" who beat his girlfriend or spouse to death with a 
frying pan.  (The Veteran did not indicate that he actually 
witnessed this incident.)  (4) The Veteran stated that he saw 
a sergeant shoot two enlisted men in a non-fatal shooting for 
inciting a race riot in Germany during service.  Three 
enlisted men called the Veteran a racial slur, but the 
Veteran was blamed for instigating the race riot.  Although 
he knew of several witnesses who would attest to this, with 
the exception of Mr. M., he was unable to locate any of them 
even with the assistance of a private investigator.  (5) The 
Veteran reported that he experienced a high level of 
emotional stress during military service while handling 
nuclear warheads as a rocket artillery crewman.  

Received in December 2005 was a report from the National 
Personnel Records Center (NPRC) which was to the effect that 
clinical reports dated from Nuremburg, Germany, dated from 
January to March 1963, and Unit Roster/Morning Reports from 
the "1st Missle BN, 33 FA Barton Barracks" Ansbach Germany, 
dated from January 1963 to March 1963 had been searched.  The 
roster identified the Veteran as a member of the unit; 
however, a search of medical records, and a search of 1963 
company reports did not produce any entries for the Veteran.    

At the December 2005 hearing, the Veteran submitted a 
photograph from 1962 of the members of Battery A, 1st Missile 
Battalion, 33rd Artillery, U. S. Army, which was his unit 
while he was in Germany.  In addition, he submitted the unit 
roster for January 1993.  He testified that he recalled that 
the race riot incident with the shooting was written about in 
the Stars and Stripes but they were unable to provide the 
story because he could not remember when the event happened.  
He testified that he understood it was his burden to bring 
forth documentation of the incidents he described as having 
occurred in service.  

Records of VA psychology clinic visits in January, March, and 
April 2006 included discussions of the Veteran's hopes of 
getting a kidney transplant.  In April 2006, the Veteran 
reported his PTSD as stable.  

In an April 2006 opinion, a VHA physician reported that he 
had reviewed the Veteran's medical history contained within 
his claims file, including the medical reports presenting a 
diagnosis of PTSD linked to what he said were the Veteran's 
self-instigated racially-motivated incidents in service.  
Based on his overview of the assembled record of the 
Veteran's psychiatric and social history, the physician 
determined that the Veteran's definitive psychiatric 
diagnosis was polysubstance dependence on Axis I, and 
antisocial personality disorder on Axis II.  The physician 
presented the following commentary:

"To make a diagnosis of post-traumatic stress disorder, in my 
opinion, requires that the (Veteran) is victimized by the 
trauma, and if (he) is inciting fights and inciting incidents 
like (the racial incidents noted in service), in my opinion 
that does not meet stressor criteria for PTSD.  I do not see 
that the (Veteran) has PTSD.  I do not see that the (Veteran) 
suffers post-traumatic stress disorder based on anything that 
happened in service.  If he instigated fights and got into 
trouble in this regard, that, in my opinion, does not meet 
stressor criteria because he chose to instigate it; and in 
that sense, I do not feel that the (Veteran) meets criteria 
for post-traumatic stress disorder.  Again, I feel the most 
likely diagnoses in this case are polysubstance dependence 
and antisocial personality disorder."  

Records covering the period from April 2006 through 
April 2008 show the Veteran continued to be seen by the same 
VA psychologist he had seen since 1998.  The Veteran voiced 
concerns about his continuing dialysis and expressed relief 
after he moved to a different apartment.  In June 2007, he 
stated his mood had been fairly stable and issues from the 
past had not been bothering him.  In August 2007, he reported 
increased dreams and intrusive thoughts of military 
experiences in Germany.  In December 2007, the Veteran 
reported he had been forced to move again and was living with 
three other men, one of whom tried to attack him with a 
baseball bat.  He said he defended himself by pistol-whipping 
the man and that brought back memories of the racial 
intimidation he received in service.  In March 2008, the 
Veteran was concerned with lack of appetite he attributed to 
his dialysis.  

A VA administrative decision dated in November 2008 was to 
the effect that based in a review of the Veteran's claims 
folder, including his DD Form 214 and his service personnel 
records, that the Veteran's conduct in service as shown by 
his Article 31 and four Article 15's, demonstrated, in those 
instances, willful misconduct.  The decision also noted that 
the Veteran had not provided sufficient evidence to allow for 
further investigation into his claimed in-service stressors 
of seeing two soldiers shot and for inciting a race riot.

At a visit to a VA psychiatrist in January 2009, the Veteran 
said he had not seen a psychiatrist since 2005.  He said he 
thought about killing people and shot and stabbed a roommate 
a year ago.  He said that nothing happened except his pistol 
was taken away.  The Veteran said he had shot several people, 
but could not say how many.  He said that he had nightmares 
every night and they bothered him very much.  The assessment 
was PTSD, sleep apnea, and rule out antisocial personality.  
The Veteran was only interested in clonazepam (Klonopin).  He 
accepted gabapentin for anxiety, pain, nightmares, and night 
sweats.  He was scheduled to return for a full assessment.  
When he saw the psychiatrist in February 2009, the Veteran's 
military history was reported as his first duty station 
having been in Germany and his biggest trauma was soldiers 
"going to hang a nigger tonight."  The Veteran said he shot 
them.  He said he also hit his sergeant.  After examination, 
the Axis I diagnosis was adjustment disorder with anxiety, 
nightmares, rule out PTSD, and history of marijuana, cocaine 
abuse.  The psychiatrist recommended medication adjustments.  
In a note dated in March 2009, the psychiatrist noted that 
the Michigan Automated Prescription System showed that the 
Veteran was getting clonazepam from a private physician.  

At a VA examination in May 2009, the Veteran gave a history 
of having been in fights in service and stated that many of 
those fights had characteristics of race riots.  He said that 
on one occasion shots were exchanged and the soldiers tried 
to cover it up.  He said that he was the victim of several 
fights, including being hit in the head with beer bottles, 
suffering head injuries, and requiring stitches on at least 
two occasions.  The physician observed that the Veteran was 
noted in the records to be having problems with excessive 
amounts of drinking at the time of psychiatric evaluation.  
He mentioned that a scar on the right ear was noted at the 
Veteran's service separation examination.  The physician 
outlined the Veteran's post-service psychiatric history, 
including having had seizures and problems with personality 
dysfunction, alcohol, crack cocaine, and heroin.  In terms of 
social history, it was noted the Veteran had a history of a 
significant amount of substance abuse before he entered 
service, continued drinking to excess in service, and 
afterwards.  

At the May 2009 VA examination, the Veteran complained of 
headaches and memory problems and said he remembered being 
hit on the head and requiring stitches numerous times in 
service as a result of a lot of fights.  He complained of bad 
memories and racial tensions and sometimes fighting over 
racial issues.  He said he was drinking heavily at the time.  
After examination, the Axis I diagnoses were mood disorder 
with impulse control problems secondary to traumatic brain 
injury; alcohol dependence in remission; and polysubstance 
dependence in remission.  The Axis II diagnosis was 
personality disorder with antisocial features.  The physician 
said there were not enough of the criteria to make a 
diagnosis of PTSD.  

Analysis

Based on review of all evidence of record, including the 
evidence outlined above, the Board finds that the 
preponderance of the evidence is against finding that any 
acquired psychiatric disorder, including PTSD, had its onset 
in service, that any psychosis was manifest to a compensable 
degree within the first year after service, or that his any 
acquired psychiatric disorder, including PTSD, is a result of 
any established event, injury, or disease during service.  

The Veteran's military records clearly establish that he did 
not serve in combat.  The psychiatric treatment records that 
present a diagnosis of PTSD related to service are predicated 
on racial incidents, which the Veteran claims were 
precipitating stressors.  The records do not suggest a link 
between any PTSD diagnosis and the other alleged in-service 
stressors of handling nuclear warheads as a rocket artillery 
crewman, or learning of the gruesome death of Mr. H.M.'s 
German girlfriend or the beating death of "[redacted]" the 
cook's spouse or girlfriend at his hands.  

The in-service stressors reported by the Veteran upon which 
the diagnoses of PTSD have been based have been are stated to 
be racial taunting of two white members of his unit who 
called him racial slurs and threatened to lynch him when he 
arrived in Germany in December 1962 and a race riot in which 
two white men were shot.  The Veteran has reported a race 
riot in 1963 at the enlisted men's (EM) club on post at 
Barton Barracks.  The Veteran has said that white GIs were 
shouting racial epithets and death threats and that post 
guards were called.  He and the sergeant of the guard were 
the only "blacks" who were there.  The Veteran states the 
crowd rushed the guards and him, the sergeant of the guard 
grabbed an M-14 from another guard and that he (the Veteran) 
reached for the sergeant's 45 pistol.  The Veteran states 
that the sergeant fired once into the crowd and hit two white 
GIs.  The Veteran states the sergeant and the two wounded GIs 
were transferred out of the unit, and he (the Veteran) was 
placed on permanent kitchen police (KP) and guard duty.  

It should be noted that attempts to verify this information 
through the Director of US Army Crime Records Center (May 
2004), and through NPRC (December 2005) was unsuccessful.  

The Veteran has been unable to specify when the "race riot" 
involving the shooting took place.  The Board acknowledges 
that in November 2000 the Veteran said he believed that the 
"CrsA Nonjud Pun 17 Jan 63" noted in his service record 
resulted from his attempts to quell the onset of the race 
riot and that based on this he requested further development 
suggesting that the event took place sometime between 
December [1992] and January 17, 1963.  Review of the 
Veteran's service personnel records shows, however, that the 
entry "CrsA Nonjud Pun 17 Jan 63" is under the heading 
specialized training, CrsA Nonjud Pun [Course A Nonjudicial 
Punishment] is the type of training, and 17 Jan 63 [January 
17, 1963] is the date that training was completed.  This, in 
the Board's judgment, sheds no light on whether or when the 
claimed stressor may have occurred.  The Veteran has come 
forth with no other evidence regarding this incident, and at 
the December 2005 hearing testified that he had not been able 
to locate anyone who could verify what happened and the only 
man he had contact with and had witnessed him being subjected 
to abuse because of his race now had Alzheimer's disease.  As 
to his assertion that morning reports should at least show 
that the two men in his unit were shot, development in that 
regard could not be undertaken without more specific 
information as to when the alleged incident occurred.  

The Board notes that although the Veteran's service records 
include references to the Veteran having argued with another 
serviceman about race and due to such caused a "near race 
riot" on at least two occasions, these instances, by the 
statement of the Veteran's section chief, occurred while the 
Veteran was drunk.  He attested to the Veteran's frequent 
drunkenness, and in a statement dated in November 1963, the 
Veteran's commanding officer referred to excessive drinking 
by the Veteran; in addition, when he was interviewed by a 
psychiatrist in January 1964, the Veteran said he had 
"practically quit drinking" in the past six months but 
admitted that he still got drunk.  On this record, the Board 
finds, by a preponderance of the evidence, that "near race 
riots" to which reference was made in the March 1964 report 
were proximately due to the Veteran's excessive drinking of 
alcohol, which he drank to enjoy its intoxicating effects, 
and therefore concludes any such near race riots were the 
result of willful misconduct under 38 U.S.C.A. § 105(a).  
Those events therefore cannot serve as stressors to support a 
diagnosis of PTSD.  

The Board recognizes that the Court has held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, however, the Veteran has been 
inconsistent in his reports of what happened in service and 
when it happened, and the Board finds the Veteran's 
statements lack credibility and are unsupported by any other 
evidence of record.  In this regard, in conjunction with his 
claim, the Veteran has argued that he started drinking in 
service in an effort to cope with the stressful events he 
believes caused his PTSD.  The evidence shows, however, that 
in service he reported he had become drunk during his junior 
year of high school and in conjunction with post-service 
medical treatment, he at times gave a history of having 
started drinking at seven or eight years of age and started 
using drugs in the first or second grade.  Thus, the Board 
regards the Veteran's statements to be of limited 
credibility, and the preponderance of the evidence is against 
finding that the claimed in-service stressors have been 
corroborated.  The Court has held that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

As to other psychiatric disorders identified in medical 
records during the course of the appeal, the preponderance of 
the evidence is granting service connection for any such 
disorder.  Those shown in the medical records include 
affective disorder, bipolar depression, intermittent 
explosion disorder, mood disorder with impulse control 
problems secondary to traumatic brain injury, alcohol abuse, 
substance abuse, and antisocial personality disorder.  The 
personality disorder a not a disease or injury for which VA 
compensation benefits may be granted, and likewise the law 
specifically precludes compensation benefits for alcohol 
abuse and substance abuse.  There is no probative evidence 
demonstrating that the Veteran's affective disorder, bipolar 
depression, or intermittent explosion disorder was present in 
service or for many years thereafter, and there is no 
probative evidence that relates any of those psychiatric 
disorders to service or any incident of service.  Most 
recently, the Veteran was diagnosed as having mood disorder 
with impulse control problems secondary to traumatic brain 
injury.  Although the VA examiner referred to a history of 
the Veteran having been hit in the head in fights in service, 
he did not reference the Veteran's history of having been hit 
in the head with a beer bottle in the 1950s, nor did he 
reference the Veteran's post-service history of having been 
hit in the head with a cue stick in 1975 or his post-service 
history of jaw fracture and nose fracture and having been hit 
in the head with bricks, pistols, crow bars and iron pipes as 
well as having been knocked unconscious from a fall on ice.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding the any 
acquired psychiatric disorder, including PTSD, had its onset 
in service, that any psychosis was manifest to a compensable 
degree within the first year after service, or that any 
acquired psychiatric disorder, including PTSD, is a result of 
any established event, injury, or disease during service.  
Because the preponderance of the evidence is against the 
claims the benefit-of-the-doubt rule is not for application, 
and the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


